 In the Matter ofP. D. GWALTNEY, JR., AND COMPANY,INC.,EM-PLOYERandUNITED PACKINGHOUSE WORKERS OFAMERICA, CIO,PETITIONERCase No. 5-R4256SUPPLEMENTAL DECISIONANDORDERJune 95, 1947On May 29,1946, pursuant to the Decision and Direction of Electionissued herein by the Board on May 9,1946,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Fifth Region among the employees in the unit foundappropriate in the Decision.Upon completion of the election, a Tallyof Ballots was issued and duly served by the Regional Director uponthe parties concerned.The Tally reveals that there were approxi-mately 114 eligible voters, and 112 valid ballots were cast, of which27 were for the Petitioner and 85 against; 1 ballot was challenged.The Petitioner, by letter dated June 1, 1946, addressed to the Re-gional Director, filed Objections to conduct affecting the results of theelection.2Thereupon, in accordance with the Board's Rules and Reg 1-lations, the Regional Director conducted an investigation and issuedand duly served upon the parties a Report on Objections. In his167 N. L. R B. 13032The Employer protested consideration of the Petitioner's Objections,claiming that (1)itwas not served with a copy of these Objections by registered mail or in the mannerprescribed for the service of papers in a civil action in the Commonwealth of Vn ginia, asrequired by Section 203 64 of the 73oard's Rules and Regulations;and (2)the Petitioner'sObjections were not filed within the 5-day period prescribed by Section 203.55 of thoseRulesThe record reveals that the Petitioner advised the Employer of its Objections byletter dated June 3, 1946,which the Employer admits receiving,by regular mail onJune 4, 1946Insofar as the Employer's first claim is concerned,it is true that the Petitioner did notcomply technically with the Board's Rules.However, the Employer did admit receipt ofthe Petitioner's letter, and it has made no showing that it was prejudiced in any way bythe Petitioner's oversight.With respect to the Employers second claim,it is noted that the election took place onWednesday,May 29, 1946.As Sundays and intermediate legal holidays(in this instanceMay 30) are not counted when the period of time prescribed by the Board'sRules is lessthan 7 days, the Petitioner s letter to the Employer was mailed,on the third day of the5-day period and received on the fourth day.In view of the foregoing,the Employer'sprotest concerning the service of the Peti-tioner's Objections is overruled in its entirety.74 N. L. R. B., No. 64.371 372DECISIONSOF NATIONALLABOR RELATIONS BOARDReport, the Regional Director recommended that the Board find thatthe Petitioner's Objections raised material and substantial issues con-cerning conduct affecting the outcome of the election.Subsequently,the Employer filed Exceptions to this Report.On September 25, 1946, the Board, having considered the Peti-tioner's Objections, the Regional Director's Report on Objections, andthe Employer's Exceptions thereto, found that the Objections raisedmaterial and substantial issues with respect to conduct affecting theoutcome of the election, and consequently ordered a hearing upon theseObjections.Thereafter, a hearing was held at Smithfield, Virginia,on December 17, 18, 19, and 20, 1946, before William E. Spencer,hearing officer.All parties appeared and participated.The hearingofficer's rulings are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTSmithfield, Virginia, a town of approximately 1300 inhabitants, isthe home of the famous Smithfield hams. It is situated in the heartof a farming community, and while it is not wholly dependent forits economic existence upon its meat packing plants, the production ofSmithfield hams and related pork products constitutes its major indus-try.Until the Petitioner sought to organize the packinghouses therewas no serious effort to interest the employees of Smithfield in collec-tive bargaining.The town's inhabitants are about equally dividedbetween whites and Negroes, and about 80 percent of the employeesat the Employer's plant are Negroes.The Petitioner's organizational drive started in the Employer's plantin November 1945, but was not actively prosecuted until February 1946.Sometime during that month or the next, J. A. Gwaltney, the Em-ployer's vice-president, called a meeting of the plant's employees.Hetold them that he had heard rumors that some of the employees wereorganizing, and suggested that if they actually wanted a union thatthey form an independent one.After this speech the plant foreman,Thomas Hiers, made a short speech to the same effect and pointed outthat the Employer was always ready to discuss grievances with anyof its employees.While both speeches indicated a preference for directdealings between the Employer and the employees, on the recordestablished in this proceeding we find nothing coercive in their content.On May 24, 5 days before the election was conducted, the Employerissued a letter to its employees concerning the election.This letter ismoderately phrased and although it expresses the Employer's oppo-sition to the Petitioner, like the speeches of Gwaltney and Hiers, wefind it free of coercion. P. D. GWALTNEY, JR., AND- COMPANY, INC.373There is no persuasive evidence in the record linking the Employerwith the events described below and, accordingly, we find no merit inthe Petitioner's assertion that the Employer actively and improperlyintervened in the organizational activities and the election conductedamong its employees. If the record went no further, we would grantthe Employer's request and overrule the Petitioner's Objections.Butwhen we are asked to invalidate elections held under our auspices, ouronly consideration derives from the Act which calls for freedom ofchoice by employees as to a collective bargaining representative.Ele-ments, regardless of their source, which in the experienced judgmentof the Board make impossible impartial tests, are sufficient groundsfor the invalidation of an election.3The Petitioner has charged that the Board election of May 29 wasconducted in the midst of "a campaign of terror, intimidation, andcoercion," which prevented the Employer's employees from freelyexercising their voting privilege.Accordingly, it is necessary to ex-amine in some detail the events which took place in Smithfield aboutthe time of the election.A number of these occurrences involve principally Jesse J. Scott,publisher ofThe Straitlifielcd Times,hereinafter called theTimes,andThe Surly Herald,both weekly newspapers and the only ones pub-lished in the community.Closely associated with Scott was F. M.Barrett, a member of the Naval Reserve and an insurance "salesman,"who described himself at the hearing as an unofficial adviser to certain"classes" of the local people, namely : "the working people, white andcolored."He testified that in inheriting the insurance business he"inherited also some civic and moral obligations to the communityand especially to, certain strata of the population."He apparentlyconsidered this obligation to include "advice, free advice, informationand education of persons that did not have this faculty originally,through training."Barrett also testified that sometime in February1946 he became alarmed at the Petitioner's organizing campaign,which he characterized as "this disturbance," and called "all thepreachers . . . and the various and sundry officials of the niggerlodges and so forth" to his office and told them "that they shouldhave to be instructed properly."He then went to the Employer'splant and told one of the owners, ".. . if they did not wake up theywould suffer the consequences. . .Sometime in the first part of May 1946 a committee was formedby certain of the local citizens who were opposed to the CIO (thePetitioner).Jesse Scott, who was one of the organizers of the Com-mittee, printed and had circulated a petition which read in part:5SeeMatter of Continental Cal Company,58 N. L R B 169 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe, the undersigned citizens of Smithfield and vicinity, seeonly trouble and strife ahead if the CIO gains a foothold in ourcommunity, and we urge the employees of P. D. Gwaltney, Jr.and Company, Inc. to vote "No" in the election called by theNLRB for Wednesday, May 29, 1946, between 10 a. in, and 12noon.Relationships between employers and employees in Smithfieldand vicinity are the best to be found anywhere in the country,as are the relationships between the white people and the coloredpeople.We don't want them tampered with by outsiders... .Barrett testified that he was in Scott's office just after the petitionhad been prepared.He was asked if he would be the first to sign,and according to his testimony at the hearing he replied:I can do more good on this remote control proposition that Ian working on and under cover than I can by sticking my headout and walking around the streets. I will continue to go onjust as I am, and I am very much pleased that this thing hashappened because it will take a load oft me. The Citizens Com-mittee that you are forming is rather belated but still better latethan never, and I am glad to see it, and I can retire.4The May 22 issue of theTimescarried banner headlines across thefirst page reading: : "CITIZENS FIGHT THE CIO." Under theheadline there was an announcement of a mass meeting of "All citizens,white and colored" to be held on the evening of May 27, 1946.Thiswas followed by the Citizens Committee's petition heretofore described,and the names of more than 180 signers.5The paper also carried onthe first page an article under the caption: "Citizens Committee SeeGrave Danger in Election Called For Gwaltney Plant," portions ofwhich read : "All citizens of Smithfield and vicinity have risenen masseto crush the CIO before it can get a foothold in this community.ACitizens Committee has been formed to tell the people of the dangerof this attempted invasion by outsiders and to scotch this unwantedorganization before it can fasten its tentacles into the Smithfieldcommunity."Two advertisements in the same vein, purportedlyplaced by the Citizens Committee, covered more than half of thepaper's back page.The record reveals that the advertising spacewas contributed by Scott, who mailed, or otherwise distributed, copiesof the May 22 issue of theTimesto the Employer's employees.At4Barrett,as later found,seived as master of ceiemonies at the anti-CIO mass meetingof May 27, 1946.5 This list contains four G-,w altney names ; however, the testimony reveals no connectionbetween the Gwaltnevs who signed the petition and the Gwaltneys who own and managethe Employer's plant. P. D. GWALTNEY, JR., AND COMPANY, INC.375about this time Scott also printed on postcards and mailed to theEmployer's employees a copy of the sample ballot which had beenposted on the bulletin board at the Employer's plant.The postcardwas headed : "WE WANT NO CIO IN SMITHFIELD," and an Xwas printed in the box on the form ballot marked "No."Thefollow-ing text also appeared on these cards :This friendly message is sent to you by the Citizens Committeeof Smithfield who see only trouble and strife ahead if the CIOever gains a foothold in our cominun-ity.Stick By Your FriendsWho Will Stick By You.On the night of May 27. 1946, 2 days before the election was scheduled,the mass meeting announced in theTimeswas held in the Smithfieldcommunity hall.From 300 to 400 people attended, making the meet-ing one of the largest gatherings ever.held in the community.Therecord reveals that the audience was about equally divided betweenwhite and Negro residents and included many of the Employer'swhite and, Negro employees.A printed program prepared by Jesse Scott was distributed at themeeting listing as the master of ceremonies, Barrett, and as principal-speakers, Relnmie L. Arnold, President of the Southern States Indus-trial Council,° Solomon Travis, a Negro shipyard worker from New-port News, and the Reverend S. R. Williams, Pastor of the HillStreet Baptist Church.Before the meeting was started Lloyd Vaughan, a representativeof the Petitioner, requested permission to address the meeting on behalfof the CIO.Barrett denied his request, stating that the meeting wouldnot deviate from the printed program and that Vaughan could "hirea hall" if he desired to speak.The main address of the evening was delivered by Remmie Arnoldfrom a prepared text.He assailed organized labor in general andparticularly the CIO.The following statements are excerpts fromhis prepared text:I predict-if these people should be successful in their efforts-the free Southern workman will become the serf of the Commu-nist-CIO-PAC leaders, his working hours will be filled with fearfor existence, and his sleep made miserable by dreams of horrorsthat fill his heart and mind. The people who are seeking to bringanother "Reconstruction" era to the South are sowing promisesfrom which the American worker will reap bondage.oThe Employer has been a member of the Council for about 7 years ; however, it hasnot taken an active part in the Council's activities, and the record reveals that none of theEmployer's officers saw Arnold before the mass meeting-and that they were not familiarwith the text of his address. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am wondering if eventually, by putting class against class,Negro against White, we are not going to have trouble in morethan one way with such organizations as the Ku Klux Klan. In1866 flaming crosses burned on Southern hillsides; hooded figuresgalloped through the night striking terror to the hearts of Negroes,"carpetbaggers" and "scalawags" alike.The Ku Klux Klan wason a "crusade to same the South." In 1916 hooded men again ap-peared; this time with objectives publicly condeinnzed by men inhigh places.Today occasional flaming crosses again light South-ern skies as CIO and A. F. of L. move in.I will say to you gentlemen, that we do not want to have the'same thing that we had back in 1929 when Edward F. McGrady,then legislative representative for AFL, was "escorted" out ofElizabethtown, Tennessee; told not to return.Gentlemen, a current drive by the Communist supported CIO-PA,C may raise the cry: "The Klan, Rides Again."May Godforbid this.[Italics supplied.]On several occasions Arnold departed from his prepared text, andwhile there is some conflict in the testimony concerning the words thathe used, there is general agreement that he at least hinted that ifthe Petitioner were successful in the election the Employer mightclose its plant.After Arnold's address Solomon Travis made a speech attackingthe CIO, and before the meeting was concluded it was announced thata similar meeting would be conducted on the following evening in theElks' hall.The Reverend Williams, who had been listed as one ofthe speakers, did not attend the meeting.'On the following evening the Negro citizens held their meeting inthe Elks' hall.Because of an electrical storm the power lines weredown and there was some delay in lighting the hall.Before the lightscame on two Negro women who had come front a nearby town to speakon behailf of the CIO were standing in the darkened doorway of thebuilding, and one of them s testified at the hearing that she heard some-one suggest "getting rid" of Vaughan and two other CIO representa-tives who were sitting in a car across the street. She testified furtherthat because of this statement she became "scared," and that she andher companion left the building immediately and returned home with-out addressing the meeting.°The election was conducted between 10 a. m. and 12 noon on May 29,in a warehouse across the street from the Employer's plant.During° The events of the meeting were given wide publicity in SmithfieldFlossie Jones"Although four of the Employer's employees testified that they were presentat the sametime in front of the Elks' hall and heard nothing said about CIO representatives, suchtestimony does not necessarily contradict that of Jones, which we credit. P.D.GWALTNEY, JR., AND COMPANY, INC.377the election, County SheriffWhitehead and Police Chief Cornwelltook a position near the entrance of the warehouse.When the electionwas over Vaughan and the other CIO representatives who had servedas election observers were "escorted" to their car by Whitehead, whomade no secret of his antipathy to the CIO.The record also contains testimony concerning two occasions onwhich the Petitioner alleges that its representatives were intimidatedbefore the election.Vaughan testified that in February 1946, he waseating lunch in a local restaurant with two friends, neither of whomwas a. resident of Smithfield.Sheriff Whitehead came into the restau-rant and Vaughan spoke to him.When Vaughan paid his check andwas leaving, Whitehead followed him to the door and said, "I amgoing to drive you out of town."Vaughan replied, "Why, Sheriff'?I don't mean anything but good in this town. 1 aln not going to dis-obey any laws that I know of."Whitehead replied, "But I am drivingyou out of town, and I mean exactly what I say."Whitehead gave a different version of this incident.He denied thathe was addressed by Vaughan or that he addressed any remarks toVaughan.He testified that in answer to a question by Mrs. Grim-stead, d waitress, "Mr. Whitehead, what are the people of Smithfieldgoing to do to the CIO?" he replied, "Throw them out of town."Hetestified further that the incident occurred in May or shortly beforethe election."'IRegardless of which version of the incident is correct, Vaughan'sorWhitehead's, we find the occurrence significant as an indication ofthe threatening atmosphere which prevailed in Smithfield.The second incident of alleged intimidation of the Petitioner's rep-resentatives occurred on May 27, the day of the mass meeting.Onthat day, Vaughan and Donald A. Swazey (another CIO representa-tive) arrived in Smithfield in the middle of the afternoon.On adowntown street they started a conversation with T. S. Bassett, a localbarber.Vaughan asked Bassett what the excitement was about, andthe latter replied that it was on account of the CIO "getting in here."Bassett then referred to the CIO as "that communist bunch," andstated that the people Would not tolerate the CIO "cominginto a peace-ful community like this and stirring up trouble."According to Vaughan, Bassett then referred to a lynching whichhad occurred some 19 years ago, and said, "There is [sic] going to be10MrsGrimstead testified that her question was, "Well,Mi. Whitehead,what are wegoing to do if this CIO comes into Smithfield?"and that Whitehead's answer was,"I don'tknow,unless we chase it in the river'She also testified that the incident occurred inMay orshoitly before the electionBut inasmuch ae she stated that Vaughan was notpresent when the incident occurred,and Whitehead's testimony indicates that Vaughanwas in fact present, we conclude that Mrs Grinstead was referring to another conversation. 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDother lynchings if the CIO comes in."At that point, Vaughan iden-tified himself as a CIO organizer, and Bassett asked Vaughan if .hehad "ever had a salt water bath."Bassett then said, "WW'e have a riverdown here that we would be delighted to give you a bath in."Bassett testified,however,that upon noticing the two men on thestreet, he remarked to Jimmie Driver, a local resident, "Jimmie it lookslike two CIO men over there," and added, "I wonder if they ever hada bath in salt water?"Bassett testifiedthat the twomen turned andthat Driver then said, "Well, we are way behind in lynching aroundhere.We haven't had a lynching in about 20 years or something likethat."Driver testified to substantially the same effect.Bassett fur-ther testified that after these remarks had been made,be told one ofthemen,"Son, don't take that seriously.We are justkidding."Vaughan denied that the last remark was directed to him.Vaughan's testimony concerning the event leaves no room to doubtthat threats of violence were uttered.But even assuming that Bas-sett's version is more accurate,the effects of the threatening remarksadmittedly made could not, in the circumstances,have been dissipatedsubstantially by the statement,"Son, don't take that seriously.Weare just kidding."ConclusionsThis Board will not question the results of an election when oppo-sitionto an organizing drive has been limited to non-coercive campaign-ing and theemployees eligible to vote are able to enter the polls withoutfear andthere cast their ballots freely according to the dictates of theirown consciences.Such was not the case in Smithfield. Virginia, onMay 29, 1946.Shortly after the Petitioner commenced actively to prosecute itsorganizing drive, Barrett began his campaign against "this disturb-ance" by warning the Employer, and by communicating with numer-ous influential Negroes in Smithfield and telling them that "they shouldhave to be instructed properly."Early inMay the Citizens Committee,with the aid of Publisher Scott, and through its petition, post cards,and advertising in theTimesdemonstrated quite forcefully that it didnot want the CIO in Smithfield. In its petition, which was publishedin theTimes,the Committee clearly injected interracial relationshipsas a point in issue.Only a few hours before themassmeeting of May27, 1946, CIO representatives Vaughan and Swazey were threatenedwith physical violence.A threat of ejection from Smithfieldwas alsomade to Vaughan by Sheriff Whitehead, whose opposition to the CIOwas unconcealed.The mass meeting held on May 27, 1946, was one of the largest gath-erings everheld in Smithfield and the activities of the Citizens Com- P. D. GWALTNEY, JR., AND COMPANY, INC.379mittee werethere broughtto a climax.After Vaughan was told thathe could not speak,Arnold delivereda strong attack against the CIOand impliedthat if theCIO were victorious the Employer's plantmight close,"flaming crosses" might burn on Southern hillsides, andthe "Klan"might return.Approximately 80 percent of the Employer'sworkers are Negroesand anumber of them attended the meeting.Moreover,the occurrences at the meeting were widely publicized inSmithfield.The following night two Negro CIOadherents who had come toSmithfield to speak at the Elks' hall on the benefits of CIO membershipbecame sofrightened by threatsconcerning the CIO representativeswhich were made in their presence that they left town before the startof the meeting which they had come to address.The next day the elec-tion washeld and Sheriff Whiteheadand the town Chief of Policestationed themselves prominently in front of the polling place.Afterthe electionVaughan and other CIOobservers were "escorted"to theircar by Whitehead.If thereremained any doubtsthat the Employer's employees werecoerced in their choice ofa bargainingrepresentative,after the openthreats of violence against the CIO organizersand the veiledthreatsagainstany employee with CIO sympathies,madein a milieu ofgeneral and vigorous opposition to the CIO,those doubts were dis-pelled by Arnold's speech at the mass meeting. In the hostile andthreatening atmosphere that prevailed in Smithfield on the night ofMay 27, 1946,Arnold's mention of"flaming crosses"and the "KuKlux Klan"indicated that the Employer'sNegro employees mightsuffer physical violence ifthey votedfor the Petitioner.This is not an unfair labor practice proceeding,but an investiga-tion to ascertain employees'desires concerning their choice of a bar-gaining representative.Therefore,in-appraising the facts anddetermining the Board's duty in the premises,more is involved thanthe mere determination of whether or not the Employer was itselfresponsible for the anti-union conduct which immediately precededthe election.As already indicated,there is no convincing evidencethat would support afinding thatthe acts of Barrett,Arnold, andothers were the acts of this Employer,within the meaning of thestatute.But that does not dispose of the case, which relates to thevalidity of a Board election,any more than would the fact that ahurricane or other Act of God could not be attributed to an Employernecessarily lead to the conclusionthatan election conducted in theatmosphere created by such a natural phenomenon must be upheldas a true expression of the employees'desires.The issue before ushere is whether,under all the circumstances,this election was held in 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDan atmosphere conducive to the sort of free, unintimidated choice ofrepresentatives which the Act contemplates.We find that it was not.In view of the foregoing and based upon the entire record, we findthat the results of the election of May 29, 1946, do not sufficientlysurely reflect the employees' free choice of a collective bargainingrepresentative.We shall, therefore, set the election aside.We shalldirect a new election at such time as the Regional Director advises usthat circumstances permit a free choice among the employees.ORDERIT IS HEREBY ORDERED that the election held on May 29, 1946, amongthe employees of P. D. Gwaltney, Jr., and Company, Inc., Smithfield,Virginia, be, and it hereby is, set aside.